            Case 1:20-cv-01630-JEB Document 51 Filed 08/21/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

WHITMAN-WALKER                               )
CLINIC, INC., et al.,                        )
                                             )
       Plaintiffs,                           )
                                             )
       v.                                    )       Case No. 1:20-cv-01630-JEB
                                             )
U.S. DEPARTMENT OF HEALTH                    )
AND HUMAN SERVICES, et al.,                  )
                                             )
       Defendants.                           )
                                             )


                        MOTION FOR AN EXTENSION OF TIME
                      TO RESPOND TO PLAINTIFFS’ COMPLAINT


       Defendants, U.S. Department of Health and Human Services, Alex M. Azar, II, in his

official capacity as Secretary of Health and Human Services, Roger Severino, in his official

capacity as Director, Office for Civil Rights, U.S. Department of Health and Human Services, and

Seema Verma, in her official capacity as Administrator for the Centers for Medicare and Medicaid

Services, U.S. Department of Health and Human Services, bring this motion requesting an

extension of time to respond to plaintiffs’ complaint. As of now, defendants’ response to the

complaint would be due on August 25, 2020. See Fed. R. Civ. P. 12(a)(2).

       Currently pending before this Court is plaintiffs’ Motion for Preliminary Injunction or, in

the Alternative, Motion to Stay Pending Judicial Review Pursuant to 5 U.S.C. § 705 (ECF 29).

Defendants have been busy drafting briefs in this and related cases, and thus, defendants have not

had sufficient time to work on their response to plaintiffs’ complaint. In addition, defendants

would appreciate the opportunity to review this Court’s disposition of plaintiffs’ motion before

responding to plaintiffs’ complaint, as the Court’s order may affect defendants’ response. To that

end, defendants request that their response to the complaint be due twenty-one days from the date

of this Court’s order resolving plaintiffs’ pending motion for a preliminary injunction.
         Case 1:20-cv-01630-JEB Document 51 Filed 08/21/20 Page 2 of 3




       Defendants have conferred with plaintiffs, who indicate that they oppose this motion. In

the event the Court denies this motion, defendants request, in the alternative, that they be given

until seven days after any order denying this extension motion in which to respond to plaintiffs’

complaint.



Dated: August 21, 2020                       Respectfully submitted,


                                             ETHAN P. DAVIS
                                             Acting Assistant Attorney General

                                             DAVID M. MORRELL
                                             Deputy Assistant Attorney General

                                             MICHELLE R. BENNETT
                                             Assistant Director, Federal Programs Branch

                                             /s/ William K. Lane III
                                             WILLIAM K. LANE III
                                             (D.C. Bar # 1034955)
                                             Counsel to the Assistant Attorney General
                                             Civil Division
                                             U.S. Department of Justice
                                             950 Pennsylvania Ave., N.W.
                                             Washington, D.C. 20530
                                             (202) 305-7920
                                             william.lane2@usdoj.gov


                                             JORDAN L. VON BOKERN
                                             LIAM C. HOLLAND
                                             Trial Attorneys, Federal Programs Branch


                                             Attorneys for Defendants




                                                2
      Case 1:20-cv-01630-JEB Document 51 Filed 08/21/20 Page 3 of 3




                            CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of August, 2020, I caused the foregoing
document to be served on counsel for plaintiffs by filing with the Court’s electronic case
filing system.



                                                            /s/ William K. Lane III
                                                            William K. Lane III
